EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) In claim 1, lines 8-9, after “layer”, before “, and”, delete “and contains a thermoplastic resin”.
(2) In claim 1, line 10, after “resin,” insert 
“wherein the first resin layer consists of a thermoplastic resin, a plasticizer, an ultraviolet ray shielding agent, an oxidation inhibitor, and a metal salt, 
wherein the ultraviolet ray shielding agent is selected from the group consisting of a metal-based ultraviolet ray shielding agent, a metal oxide-based ultraviolet ray shielding agent, a benzotriazole-based ultraviolet ray shielding agent, a benzophenone-based ultraviolet ray shielding agent, a triazine-based ultraviolet ray shielding agent, a malonic acid ester-based ultraviolet ray shielding agent, an oxanilide-based ultraviolet ray shielding agent, and a benzoate-based ultraviolet ray shielding agent, 
wherein the metal-based ultraviolet ray shielding agent is selected from the group consisting of platinum particles, platinum particles coated with silica, palladium particles, and palladium particles coated with silica, 
wherein the metal oxide-based ultraviolet ray shielding agent is selected from the group consisting of zinc oxide, titanium oxide, and cerium oxide,”.
(3) In claim 10, lines 1-2, after “wherein”, before “the”, delete “at least one among the first resin layer”.
(4) Cancel claim 11.
(5) In claim 16, lines 1-2, after “wherein”, before “the”, delete “the first resin layer contains a plasticizer and”.
(6) Cancel claim 17.
(7) In claim 19, line 1, after “fitting”, before “laminated”, insert “the”.
(8) In claim 20, lines 1-2, after “wherein”, before “the”, delete “each of the first resin layer and”.
(9) In claim 21, line 2, after “inhibitor”, before “is”, “of the first resin layer and the second resin layer”.
(10) In claim 26, lines 2-4, delete “the first layer comprises at least one selected from the group consisting of platinum particles, platinum particles coated with silica, palladium particles, and palladium particles coated with silica; and”.


Authorization for this examiner’s amendment was given in a telephone interview with Mr. Lee Cheng on 08/01/2022.

It is noted that claims 19 and 25 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Masaki (US 2012/0164409) for the following reasons:
Masaki teaches a laminated glass, comprising a first laminated glass member, a second laminated glass member and an interlayer film arranged between the first laminated glass member and the second laminated glass member; and the first laminated glass member and the second laminated glass member each being a clear glass other than a heat ray-absorbing plate glass, the interlayer film including heat reflecting film 13, i.e. an infrared ray reflection layer which reflects infrared rays, supporting film 16 and/or upper layer of interlayer 14, i.e. a first resin layer which is arranged on a first surface side of the infrared ray reflection layer and contains a thermoplastic resin, and lower layer of interlayer 14, i.e. a second resin layer which is arranged on a second surface side opposite to the first surface of the infrared ray reflection layer and contains a thermoplastic resin, glass sheet 11, i.e. the first laminated glass member being arranged on the outside of the first resin layer in the interlayer film, glass sheet 12, i.e. the second laminated glass member is arranged on the outside of the second resin layer in the interlayer film, the second resin layer containing heat shielding particles, a content of the heat shielding particles in the second resin layer being approximately 0.2% by weight in 100% by weight of the second resin layer, the heat shielding particles in the second resin layer containing tin-doped indium oxide particles.
However, Masaki fails to disclose a multilayer resin film in which plural resin films are layered as required in claim 1. Masaki further fails to teach the infrared ray reflection layer extending throughout an entire region between the first resin layer and the second resin layer as now required in claim 1.
Upon updating the searches, the present claims are allowable over Kumagai et al. (US 2015/0177433) for the following reasons:
Kumagai et al. teaches an infrared shielding film made from polymers comprising a number of layers such as 100 layers or less and extending throughout the entire region between the first and second resin layers, cured resin layers on at least one side of the infrared shielding film and may contain inorganic particles, wherein the infrared shielding film is sandwiched between two glass plates. Kumagai et al. also discloses visible light transmittance is important.
However, Kumagai et al. fails to teach disclose first resin layer as now required in claim 1.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Election/Restrictions
Claim 1 is allowable. Claims 19 and 25, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 03/14/18, and the restriction requirement between Species groups I and II, as set forth in the Office action mailed on 05/07/21 are hereby withdrawn and claims 19 and 25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claims 19 and 25 include all the limitations of allowable product claim 1, it is noted that present claims 19 and 25 are allowable over the cited prior art for the same reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787